Exhibit 10.27.1
Termination of Split Dollar Agreement and Endorsement
This Termination of Split Dollar Agreement and Endorsement (this “Agreement”) by
and between The Cortland Savings and Banking Company, an Ohio-chartered bank
(the “Bank”), and Marlene Lenio, Vice President of the Bank (the “Executive”),
is made and entered into and shall be effective as of this 12th day of February,
2010.
Whereas, the Bank and the Executive entered into a Second Amended Split Dollar
Agreement and Endorsement dated as of December 3, 2008 (the “Split Dollar
Agreement and Endorsement”),
Whereas, the Bank and the Executive desire now to terminate the Split Dollar
Agreement and Endorsement, and
Whereas, the Bank and the Executive intend that from and after the effective
date of this Agreement the Split Dollar Agreement and Endorsement and the
associated Split Dollar Policy Endorsement or Endorsements shall be void and
shall have no further force or effect.
Now Therefore, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Bank and the Executive hereby agree as follows.
1. Termination of the Split Dollar Agreement and Endorsement. Effective as of
the date first written above, the Split Dollar Agreement and Endorsement is
terminated and shall have no further force or effect. Neither the Executive nor
any beneficiary of the Executive shall make any claim for benefits under the
Split Dollar Agreement and Endorsement. Neither the Executive nor any
beneficiary of the Executive shall make any claim for benefits under the Split
Dollar Policy Endorsement or Endorsements appended to or associated with the
Split Dollar Agreement and Endorsement. The Split Dollar Policy Endorsement or
Endorsements shall be void and of no further force or effect as of the effective
date of this Agreement. The Executive acknowledges and agrees that the Bank
shall be fully discharged from all liabilities or obligations under the Split
Dollar Agreement and Endorsement and the associated Split Dollar Policy
Endorsement or Endorsements as of the effective date of this Agreement.
2. Applicable Law. This Agreement and all rights hereunder shall be governed by
the laws of the State of Ohio, except to the extent preempted by the laws of the
United States of America.
3. Entire Agreement. This Agreement constitutes the entire agreement of the Bank
and the Executive concerning the subject matter.
In Witness Whereof, the Executive and a duly authorized officer of the Bank have
executed this Termination of Split Dollar Agreement and Endorsement as of the
date first written above.

              Executive   The Cortland Savings and Banking Company  
/s/ Marlene Lenio
 
  By:   /s/ James Gasior
 
   
Marlene Lenio
    Its: President    

 

 